DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 5/9/2022, overcomes the examiner’s rejection.  He allows claims 1-2, 4-15 and 17-19 and cancels claims 3, 16 and 20.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.
2.  No other issues exist.
To clarify the amendment which was discussed with applicant’s attorney on 5/16/2022:
i. The new limitations added to claims 1 and 15 are inserted IN BETWEEN the phrase “..from each of the plurality of KDs” and the original period ending the claim.
ii.  The amendment also adds in a new comma at end of the above phrase.
iii. To summarize, the original period that ended claims 1 and 15 has been moved to the end of the newly added limitations and a comma has been inserted right before the new limitations.
1. (Currently Amended) A method of determining a location of an unknown device (UD) from a plurality of known devices (KDs), the method comprising: receiving, at the UD, periodically broadcasted messages from each of a plurality of KDs; recording a corresponding arrival time stamp (Tarrival-i-UD) of each periodically broadcasted message from each of the plurality of KDs, wherein each of the plurality of KDs are clock synchronized to a common clock source at a master device (MD), wherein a departure time of the periodically broadcasted message from each of the plurality of KDs is known by the UD in master device time units (Tdepart-i-md) and wherein x, y and z coordinates of a location of each of the KDs is known by the UD; and calculating the x, y and z coordinates of an actual location of the UD using the x, y and z coordinates of each of the KDs, the recorded arrival times (Tarrival-i-UD) of each of the periodically broadcasted messages from each of the plurality of KDs and the known departure times of each of the periodically broadcasted messages (Tdepart-i-md) from each of the plurality of KDs, << NEWLY ADDED COMMA (is underlined in the amendment)
NEW LIMITATIONS ADDED >>  wherein calculating the x, y and z coordinates of the actual location of the UD further comprises: selecting possible x, y and z coordinates (Lguess) of the location of the UD; calculating a distance (Di) from the possible location of the UD (Lguess) to each of the plurality of KDs;  translating the distances (Di) into corresponding estimated departure times of the periodically broadcasted messages (Tdepart-ud-i) in UD clock units from each of the plurality of KDs based on the recorded arrival time stamp (Tarrivai-i-UD) of each periodically broadcasted messages from each of the plurality of KDs and the corresponding distance (Di) for each of the plurality of KDs; determining differences in the estimated departure times of the periodically broadcasted messages (Tdepart-i-ud) in UD clock units and the known departure time of the periodicallyIn re: Seth Edward-Austin Hollar Application No.: 16/662,307Filed: October 24, 2019broadcasted message from each of the plurality of KDs in master device time units (Tdepart-i-md) to provide an error offset; and modifying the possible x, y and z coordinates (Lguess) of the location of the UD based on the error offset to obtain the actual location of the UD.      << ORIGINAL PERIOD (not underlined)

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method to determine a location of an unknown device (UD) from a plurality of known devices (KDs), the method comprising: 
> The ability for receiving, at the UD, periodically broadcasted messages from each of a plurality of KDs; 
> The ability for recording a corresponding arrival time stamp (Tarrival-i-UD) of each periodically broadcasted message from each of the plurality of KDs, wherein each of the plurality of KDs are clock synchronized to a common clock source at a master device (MD), 
> The ability for wherein a departure time of the periodically broadcasted message from each of the plurality of KDs is known by the UD in master device time units (Tdepart-i-md) and wherein x, y and z coordinates of a location of each of the KDs is known by the UD; and 
> The ability for calculating the x, y and z coordinates of an actual location of the UD using the x, y and z coordinates of each of the KDs, the recorded arrival times (Tarrival-i-UD) of each of the periodically broadcasted messages from each of the plurality of KDs and the known departure times of each of the periodically broadcasted messages (Tdepart-i-md) from each of the plurality of KDs,
> The ability for wherein calculating the x, y and z coordinates of the actual location of the UD further comprises:
selecting possible x, y and z coordinates (Lguess) of the location of the UD; 
calculating a distance (Di) from the possible location of the UD (Lguess) to each of the plurality of KDs; 
translating the distances (Di) into corresponding estimated departure times of the periodically broadcasted messages (Tdepart-ud-i) in UD clock units from each of the plurality of KDs based on the recorded arrival time stamp (Tarrivai-i-UD) of each periodically broadcasted messages from each of the plurality of KDs and the corresponding distance (Di) for each of the plurality of KDs; 
determining differences in the estimated departure times of the periodically broadcasted messages (Tdepart-i-ud) in UD clock units and the known departure time of the periodicallyIn re: Seth Edward-Austin HollarApplication No.: 16/662,307 Filed: October 24, 2019broadcasted message from each of the plurality of KDs in master device time units (Tdepart-i-md) to provide an error offset; and 
modifying the possible x, y and z coordinates (Lguess) of the location of the UD based on the error offset to obtain the actual location of the UD.

5.  Note that prior art Recker, Waters, Norgoriak, Shenoi, Tice, Dunn and {Aurora or Ramesh or Kim}, which was/were applied in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.


6.  Newly identified pertinent prior art is listed in the PTO-892 form but the examiner notes that they do not teach the entire inventive concept.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414